The defendant had been declared a bankrupt, and had been several times examined by the commissioners, and signed his answers to the interrogatories; but the forty-two days being nearly expired, further time was allowed by the commissioners “to finish his examination,” under the 13th section of the act “for the regulation of bankruptcy.” (pa. 649.) In the mean time his deposition already made, was contradicted by two witnesses; and a question was made before Mr. Justice Bradford, whether all his examinations were not to be considered as one act; whether he was not at liberty to add to, alter, explain or contradict his former declarations; and whether the crime of perjury is complete, so as to commit the bankrupt until his examination was finished ?
This matter was debated by counsel before the learned judge, who having taken time to consider of the point, now delivered his opinion openly in court to the counsel, who had argued the matter before him.
I am clearly of opinion, that the bankrupt may be committed before the expiration of the forty-two days, under the 14th section of the bankrupt act, where it appears on the depositions already taken, that he has committed wilful or corrupt perjury, tending to the damage of his creditors 20I. A contrary doctrine would be highly destructive to the com--munity, that the bankrupt could not.be secured to take his trial, when there appears strong evidence of his guilt. His subsequent examinations may be a matter of evidence to go to a jury, explanatory of the answers he has already given, and be judged of by them under all the circumstances of the case. But when it appears that a wilful peijury has been committed, it is not necessary to wait until the examination *2061 fi1]úsked> before cognizance is taken of * the offence. J I have submitted the question to my brethren, and they all concur -with me in these sentiments.
Mr. J. B. M’Kean, pro creditors.
Mr. A. J. Dallas, pro def.
(See Rex v. Perrott. 2 Burr. 1124.)
I therefore award, that the defendant stand committed to take his trial upon the charge of perjury.